On petition for writ *693of certiorari to the Superior Court for the City and County of San Francisco, California. The petition for writ of certiorari is denied in the exercise of our discretion for the reason that petitioner has not presented his application for habeas corpus to the highest court of the state. The stay heretofore entered is continued until further order of this Court to afford petitioner a reasonable opportunity to present his application for habeas corpus to the highest court of the state, and in the event of its denial to renew in this Court an application for a writ of certiorari.
December 15, 1941.
Messrs. William, Klein and William F. Herron for petitioner. Messrs. Earl Warren, Attorney General of California, and Smith Troy, Attorney General of the State of Washington, for respondent.